PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Papouchado et al.
Application No. 16/752,477
Filed: 24 Jan 2020
For: SYSTEMS AND METHODS TO CHEMICALLY TREAT METAL-BEARING WASTE STREAMS TO RECOVER VALUE-ADDED MATERIALS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a) filed January 28, 2021, and request for refund filed March 8, 2021.

The petition under 37 CFR 1.137(a) is DISMISSED AS MOOT.

The request for refund is GRANTED.

On January 28, 2021, a petition to revive the application was filed, accompanied by a request for continued examination (RCE) and an information disclosure statement (IDS). On March 8, 2021, a request was filed to withdraw the petition, and to receive a refund of the petition fee. Petitioner states that the petition to revive is not necessary because the application is not abandoned.

Upon review, petitioner’s argument is persuasive. On November 18, 2020, a Notice of Allowance and Fee(s) Due was mailed, setting a three (3) month statutory period for reply. On January 28, 2021, the RCE and IDS was filed in response to the Notice of Allowance and Fee(s) Due. As the response was filed within three (3) months and is a proper response, the application is not abandoned. 

37 CFR 1.26 states that the Office may refund any fee paid by mistake or in excess of that required. As the application is not abandoned, a petition to revive is not required and the request for a refund of the fee was made before the Office took action on petitioner’s request. Therefore, the petition to revive fee may be refunded. 

Applicant is entitled to a refund of $1050.00. The refund will be applied to counsel’s deposit account.

The application is referred to Technology Center Art Unit 1736 for further processing and examination.



/DOUGLAS I WOOD/Attorney Advisor, OPET